Citation Nr: 0416672	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  00-21 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for avascular necrosis of 
the hips.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to May 
1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim for 
service connection for avascular necrosis of the hips.  The 
RO subsequently reopened the claim and denied it on the 
merits.

In an August 2003 decision, the Board reopened the claim for 
service connection for avascular necrosis and remanded it for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.

The Board notes that this appeal is remanded to the RO via 
the Appeals Management Center, in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

One of the purposes of the August 2003 remand was to have the 
RO issue a letter that complied with the requirements set for 
in the Veterans Claims Assistance Act of 2000.  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  A letter was issued in 
November 2003; however, the Board notes that there are 
deficiencies in this letter.  First, the letter informed the 
veteran of the evidence necessary to substantiate a claim for 
service connection without addressing when a disability is 
claimed to be the result of alcohol abuse.  The veteran's 
claim for service connection for avascular necrosis of the 
hips has been denied by the RO because it has determined that 
it is the result of alcohol abuse and that service connection 
is prohibited under 38 C.F.R. § 3.301.  The November 2003 
letter does not address the provisions of 38 C.F.R. § 3.301, 
which should have been included in the VCAA letter, as the 
regulation applies to the veteran's claim.

Second, the letter is not clear as to which information and 
evidence the veteran was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf in connection with his claim for service connection.  
For example, the RO stated the following:

We will make reasonable efforts to help 
you get evidence necessary to support 
your claim.  We will try to help you get 
such things as medical records, 
employment records, or records from other 
Federal agencies.  You must give us 
enough information about these records so 
that we can request them from the agency 
or person who has them.  It's still your 
responsibility to make sure we receive 
these records.

The November 2003 letter is vague as to VA's responsibilities 
versus the veteran's responsibilities for obtaining evidence.  
While this letter informs the veteran that VA has a duty to 
obtain certain records, it does not explain specifically 
which information and evidence the veteran was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf in connection with his claim.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The 
letter is silent as to who bears the burden to submit private 
medical records.

In a November 2003 VA Form 21-6789, Deferred Rating Decision, 
the following notation was made: 

Issue appears to be one of line of duty 
under 38 C.F.R. [§] 3.301(d), not an 
issue of willful misconduct under 
[§] 3.301(c).  38 C.F.R. [§] 3.301(d) 
contains an express, regulatory 
definition of "abuse" for purposes of 
the paragraph.

The Board finds that a line of duty determination must be 
made in this case in accordance with 38 C.F.R. § 3.301(d) 
prior the Board's consideration of the claim on appeal, as 
such finding under subsection (d) of 38 C.F.R. § 3.301 is 
inextricably intertwined with the issue currently on appeal.  
See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 
2001) (Where the facts underlying separate claims are 
"intimately connected," the interests of judicial economy 
and avoidance of piecemeal litigation require that the claims 
be adjudicated together); see also Harris v. Derwinski, 1 
Vet. App. 180 (1991).

Thus, for the above reasons, the Board finds that case needs 
to be remanded.  Accordingly, the case is hereby REMANDED to 
the RO for the following action:

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claim 
for entitlement to service connection for 
avascular necrosis of the hips, to 
include addressing the issue of service 
connection for a disability due to 
alcohol abuse, and informing him of which 
information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.  Additionally, the veteran 
should be informed to provide any 
evidence in his possession that pertains 
to the claim.  

2.  The RO should issue a "line of 
duty" determination in this case.  

3.  The RO should readjudicate the claim 
for service connection for avascular 
necrosis of the hips.  

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



___________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


